COURT OF APPEALS OF VIRGINIA


Present: Judge McClanahan, Senior Judges Coleman and Annunziata


DOLLAR TREE DISTRIBUTION, INC. AND
 AMERICAN ZURICH INSURANCE COMPANY
                                                                 MEMORANDUM OPINION*
v.     Record No. 3023-05-1                                          PER CURIAM
                                                                     MAY 30, 2006
STEVEN MICHAEL DURR, SR.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Robert L. Samuel, Jr.; Williams Mullen, on brief), for appellants.

                 (Karen M. Rye, on brief), for appellee.


       Dollar Tree Distribution, Inc. and its insurer appeal a decision of the Workers’

Compensation Commission finding that Steven Michael Durr, Sr.’s failure to disconnect trailer

brake air lines before pulling away in the tractor he was operating did not constitute willful

misconduct pursuant to Code § 65.2-306. We have reviewed the record and the commission’s

opinion and affirm for the reasons stated by the commission in its final opinion. See Durr v.

Dollar Tree Distribution, Inc., VWC File No. 218-97-34 (Nov. 29, 2005). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.